UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6398


EDWARD L. WIGGINS,

                  Petitioner - Appellant,

             v.

GENE JOHNSON, Director,

                  Respondent - Appellee.



                              No. 09-6753


EDWARD L. WIGGINS,

                  Petitioner - Appellant,

             v.

GENE JOHNSON, Director,

                  Respondent - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:07-cv-00211-MHL)


Submitted:    June 22, 2009                 Decided:   June 30, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Edward L. Wiggins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Edward    L.      Wiggins       seeks      to    appeal        the   magistrate

judge’s * order denying relief on his 28 U.S.C. § 2254 (2006)

petition,     and    the     subsequent        order      denying        a   certificate        of

appealability.         The orders are not appealable unless a circuit

justice or judge issues a certificate of appealability.                                  See 28

U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability will

not   issue    absent      “a    substantial        showing         of   the    denial     of    a

constitutional       right.”            28    U.S.C.      § 2253(c)(2)          (2006).         A

prisoner      satisfies          this        standard         by    demonstrating          that

reasonable      jurists         would    find      that       any    assessment       of    the

constitutional       claims       by    the    district        court     is    debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                      We

have independently reviewed the record and conclude that Wiggins

has not made the requisite showing.                           Accordingly, although we

grant     Wiggins’     motion      to    amend     his    informal           brief,   we   deny

certificates of appealability, deny his motion for bond, and

dismiss the appeals.             We dispense with oral argument because the


      *
       The parties consented to proceed before a magistrate judge
pursuant to 28 U.S.C. § 636(c) (2006).



                                               3
facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                    DISMISSED




                                      4